



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. MacIsaac,









2016 BCCA 13




Date: 20160108

Docket: CA42858

Between:

Regina

Respondent

And

Ryan Hugh Mack
MacIsaac

Appellant




Before:



The Honourable Chief Justice Bauman

The Honourable Madam Justice Garson

The Honourable Madam Justice Fenlon




On appeal from: an
order of the Supreme Court of British Columbia, dated
December 18, 2014 (
R. v. MacIsaac
, 2014 BCSC 2548,
New Westminster Docket No. X077352)

Oral Reasons for Judgment




Counsel for the Appellant:



J.R. Ray





Counsel for the Respondent:



E. Campbell





Place and Date of Hearing:



Vancouver, British
  Columbia

January 8, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 8, 2016








Summary:

The accused was convicted of
robbery contrary to s. 344(1)(b) of the Criminal Code and was sentenced to 5
1/2 years incarceration less time served. He applies for leave to appeal. If
leave is granted, he appeals his sentence on the grounds that the sentencing
judge misapprehended the length of his most recent sentence of imprisonment for
robbery. He submits that the sentencing judge applied the step up principle, which
led him to impose a longer sentence than he intended. Held: Leave is granted; appeal
dismissed. The sentencing judge did not intend to apply the step-up principle.
He thoroughly canvassed the relevant authorities, the violent circumstances of
the offence and the lengthy criminal record of the offender. The reasons as a
whole reflect that the judge imposed a manifestly fit sentence.

[1]

FENLON J.A.
: Ryan Hugh MacIsaac applies for leave to appeal. If
leave is granted, he appeals the sentence imposed of 5 1/2 years incarceration
less time served on the robbery conviction.

[2]

It is common ground that the sentencing judge misapprehended the length
of Mr. MacIsaacs most recent sentence of imprisonment for robbery. The
judgment referred to that sentence as being 57 months, when the actual time Mr.
MacIsaac served for that conviction was 39 months. The appellant submits that
the trial judges error led him to impose a longer sentence than he intended to
impose since he was working from the wrong baseline. Correcting for that 18
month error, the appellant submits that the sentence imposed on Count 1 should
be correspondingly reduced by 18 months---that is, from 5 1/2 years to four
years.

[3]

The appellants submission rests on the premise that the trial judge was
applying the step up principle and intended to incrementally increase the
sentence imposed on Count 1 by nine months over the previous sentence received by
Mr. MacIsaac for his last robbery conviction.

[4]

In my view when the reasons for sentence are read as a whole, it is
apparent that the sentencing judge did not intend to apply the step up
principle. He first referred to the principle when considering
R. v. Muncey
,
2014 BCSC 855, a case put forward by the accused to underscore the wide range
of sentences imposed in offences of this kind and in particular in support of a
sentence of 2 1/2 to 3 1/2 years. At para. 48 of his reasons, the
sentencing judge said that
if
he were applying that principle the
sentence would have to be more than the previous sentence of 57 months.

[5]

The trial judge carefully reviewed the cases relied on by both the Crown
and the defence to establish the appropriate sentence for this offender and
this offence. He found the two cases which were relied on by the defence to
support a sentence of 2 1/2 to 3 1/2 years to be readily distinguishable from
the circumstances of this offence. In contrast he found that
R. v. Klapcic
,
2001 BCCA 487, was factually similar except for the offender in that case
arranging for someone else to confess to the crime. Both
Klapcic
and the
present case involved an offender lying in wait for someone to use a bank ATM
and then violently robbing that person using a replica handgun, resulting in
minor injuries to the victim. Mr. Klapcic, like Mr. MacIsaac, had a
lengthy criminal record with the most recent robbery attracting a sentence of
approximately three years. In that case, this Court upheld an effective
sentence of just over 11 years.

[6]

In my view the sentencing judge at para. 59 of his reasons simply
noted that a sentence longer than 57 months was necessary. He did not link that
reference to the step up principle. Rather he emphasized the need for
denunciation, deterrence, and protection of the public. As Mr. Justice
Lambert observed in
R. v. Robitaille
, [1993] B.C.J. No. 1404 (QL) at
para. 8, the step up principle rests on the sentencing principle of rehabilitation.
It is noted as being particularly relevant where rehabilitation is a
significant sentencing factor. In my view the judges error did not cause him
to impose a sentence greater than he intended to impose.

[7]

Further, even if the error was one of the considerations that led to the
sentence, the appellant must still establish that the error resulted in an
unfit sentence:
R. v. Allen
, 2012 BCCA 377 at para. 32;
R. v.
Voong
, 2015 BCCA 285 at para. 14; and
R. v. Lacasse
, 2015 SCC
64 at paras. 43-44.

[8]

Mr. MacIsaac was 39 years of age at the time of sentencing. He had
an extensive criminal record including 58 prior convictions: five for theft
over, five convictions for theft under, 12 convictions for breaking and
entering, three convictions for possession of stolen property, two convictions
each for impaired driving, mischief and obstruction of a peace officer, 13
convictions for breach of probation, a single conviction for failure to attend,
three convictions for possession of narcotics, two convictions for robbery in
2002 and 2011, two convictions for possession of a weapon contrary to public
peace, one conviction for possession for the purpose of trafficking, two
convictions for possession of a firearm, and one conviction each for assault,
assault of a peace officer, and flight from a police officer.

[9]

Mr. MacIsaac was on probation on the 2011 robbery conviction when
he committed the robbery in question on March 7, 2013. The robbery was
premeditated and involved the use of an imitation revolver. The victim believed
he would be shot because he knew there were insufficient funds in his bank
account to meet the sum demanded by Mr. MacIsaac. Mr. MacIsaac put
his arm around the victims neck. He punched him several times in the face and
head and tried to choke him. The victim sustained bruising on the right side of
his face and head together with cuts on his scalp and under his chin.

[10]

In my view the sentence of 5 1/2 years imposed for the robbery
conviction was a manifestly fit sentence given the circumstances of this
offence and this offender.

[11]

I would accordingly grant leave to appeal but would dismiss the appeal.

[12]

BAUMAN C.J.B.C.
: I agree.

[13]

GARSON J.A.
: I agree.

[14]

BAUMAN C.J.B.C.
: Leave to appeal is granted. The appeal is
dismissed.

The Honourable Madam Justice Fenlon


